i          i        i                                                                            i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-09-00434-CR

                                      IN RE Raymond SCHREINER

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 26, 2009

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On July 17, 2009, relator Raymond Schreiner filed a petition for writ of mandamus, seeking

to compel the trial court to enter a nunc pro tunc order modifying his judgment of conviction to

reflect additional pre-sentence jail time credit. Relator filed a motion for nunc pro tunc in the trial

court, which was denied on March 25, 2008. Relator asserts the trial court failed to give him 222

days of pre-sentence jail time credit. We requested a response from the respondent and the real party

in interest. The Honorable Catherine Torres-Stahl filed a response, asserting that relator was given

all of the pre-sentence jail time credit he is entitled to. In Cause No. 1998CR6656, relator was



         … This proceeding arises out of Cause Nos. 1998CR6656 and 1999CR2488, styled State of Texas v. Raymond
           1

Schreiner, in the 144th Judicial District Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl presiding.
                                                                                  04-09-00434-CV



arrested on October 16, 1998, sentenced on August 2, 1999, and was given 291 days of pre-sentence

jail time credit. In Cause No. 1999CR2488, relator was arrested on May 27, 1999, sentenced on

August 2, 1999, and was given 68 days of pre-sentence jail time credit. According to the record,

relator was given the appropriate amount of pre-sentence jail time credit. Accordingly, we DENY

the petition for writ of mandamus.

                                                                          PER CURIAM



DO NOT PUBLISH




                                               -2-